"Civil actions in the supreme court, in which an issue has been joined and judgment rendered, except in cases otherwise provided, and such actions in which judgment has been rendered by agreement of parties open to review, may be once reviewed." Gen. St., c. 215, s. 1.
After issue joined, this cause was referred by consent. The right of trial by jury, and the right of review, were waived by the terms of the agreement providing that the report should be final and that judgment should be entered thereon, as of the term at which the cause was referred. There is no suggestion of any accident or mistake.
Statutory provisions, which are enacted for the benefit of individuals and not on account of mere public considerations, may be waived by those for whose benefit they are intended. Hanover v. Weare, 2 N.H. 131; Page v. Pendergast, ib. 235; Lisbon v. Bath, 23 N.H. 9; Brown v. Dudley,33 N.H. 511; Plummer v. Meserve, 54 N.H. 166; Perkins v. Scott, 57 N.H. 55; Bouv. Dic., Waiver.
Exceptions sustained.
STANLEY, J., did not sit. *Page 164